Hon. E. P. Jennings
County Auditor
HardingCounty
Kountze, Texas
Dear Sir:              Opinion No. O-1023
                       Re:   Automible reglstration
           We have received your request for an opinion
of this department as to whether a person visiting and
being employed in this state and having a vIsitor's
license is required to register his automobile in this
atate.
           Article 82713,Section 3 of the Penal Code
of Texas provides:
          "The non-resident owner or operator of
     any passenger car shall within twenty-five
     days after commencing to operate such vehicle,
     or causing or permlttlng it to be operated
     within this State apply to the Department,
     through any County Tax C,ollector,for the
     temporary re istration thereof u on the ap-
     propriate of!icial form stating Rerein the
     name and home address of the owner and the
     temporary address, if any, of the owner of
     operator while within this State, * + * '
           Article 827b, Section 2 of the Penal Code reads,
in part, as follows:
          "A non-resident owner of a motor vehicle,
     trailer or semi-trailer which has been duly
     registered for the current year in the State
     or country of which the owner is a resident
     and in accordance with the laws thereof, may,
     in lieu of registering such vehicle as other-
     wise required by law, apply to the State High-
Hon. E. P. Jennings, page 2   (o-1023)


      way Department through a County Tax Collector
      ::w thz fe$atration thereof as provided by
         .
           Article 827b, of our Penal Code defines "non-
resident" as follows:
           "Means every resident of a state or
      country other than the State of Texas whose
      sojourn in this State, or whose occupation
      or place of abode, or business in this State,
      If any, covers a total period of not more than
      one hundred and twenty days in the calendar
      year."
           Article 827b, Section 4 of the Penal Code reads
as follows:
           The County Tax Collector shall file
      each application received, and issue to the
      owner a temporary registration certificate
      of distinctive form to be furnished by the
      Department containing the date it is issued,
      a brief description of the vehicle and a
      statement that the owner has procured tempor-
      ary registration of such vehicle as a non-
      resident. Said certificate shall entitle the
      own&.-oroperator of said vehicle to operate
      it in this state for a period not exceeding
      one hundred and twenty days from date of ia-
      suance of said certificate."
           We understand from your letter that the party
you inquire about is a visitor in Texas and has purchased
and paid for the one hundred and twenty day non-resident's
license. We think the definition quoted from Article 827b
of "non-resident' answers the situation that you inquire
about. However, this privilege is limited by section 4,
article 827b in requiring that the one hundred and twenty
days must date from the time of issuance.
           You also ask:
Hon. E. P. Jennings, page 3     (o-1023


           "What application applies to establish-
      ing realdence of single person and marrled
      person relative to the question of reaiater-
      ing automobile in the above question?
          Article 6675a-2     provides:
          "Every owner of a motor vehicle, trall-
     er or semi-trailer used or to be used upon
     the public highways of this State, and each
     chauffeur, shall apply each year to the State
     Highway Department through the County Tax
     Collector of the County in which he resides
     for the registration of each such vehicle
     owned or controlled by him, * * *'
           The above article fixes situs of registration
as the county in which he resides.     s
           Residence as used in the statutes has been
considered as synonymous with domicile. 19 C.J. p. 397.
           In volumn 54, p. 708 Corpus Juris, we find
the following definition:
          "The best definition is that to be de-
     ducted from the Roman Law; that a man's resi-
     dence is the place where his family dwells
     or which he makes the chief seat of his af-
     fairs and interest. Residence is the favor-
     ite term employed in the statutes to express
     the connection between person and place.
     The meaning when employed in a statute is
     often provocative of dispute, often making
     Ft difficult to give an exact definition of
     what la meant by residence as used in par-
     ticular statutes, for when used in statutes
     it has different meanings in different con-
     nections, and may be used with different
     meanings in different statutes, and also,
     it sometimes has different shades of mean-
     ing in the statutes and even in the conatruc-
Hon. E. P. Jennings, page 4    (O-1023)


      tion. An examination of the authorities
      discloses
      -___._    that it has received different
                                      _ . __
      deflnltlona ln VarlOuS cases, prlnclpallg
      Involving franchise, taxation, and juris-
      diction. As its statutory definition de-
      pends upon the legislative purpose as well
      as the oontext of the statute it must be
      construed in every case In accordance with
      the object and intent of the statute in
      which it occurs; hence its meaning Is to
      be determLned from the facts and circum-
      stances taken together in each particular
      case. However, It is said that when used
      in the statutes, or actions, or suits re-
      lating to taxation, rights of suffrage,
      divorce, limitation of actions, and the
      like, it is used in the sense of legal
      residence, that is to say, place of
      domicile or permanent abode."
           We believe the intention of the legislature
in the use of the term "resides" was legal residence.
           We trust that this construction will enable
you to determine from your facts the residence of a
single and a married person.
                                   Yours very truly
                              ATTORNEYGENERALOF   TEXAS

                              By    /a/ Morris Hodges
                                        Morris Hodges
MH:omb:mjs                                  Assistant

APPROVED JUL 10, 1939
&-A&$%$
ATTORNEYGENERAL
APPROVED OPINION COMMITTEE
E!Y/s/RWF CHAIRMAN